Citation Nr: 1727460	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2011, for the grant of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis.

3.  Entitlement to service connection for a chronic lower respiratory disorder, to include asthma and bronchitis.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2015, the Board remanded the issues of entitlement to service connection for a respiratory disorder, a cervical spine disorder, a psychiatric disorder, and a gastrointestinal disorder for further development.

In an October 2015 rating decision, the RO granted service connection for GERD effective May 13, 2011, and assigned a 30 percent disability rating effective that same date.  The Veteran perfected an appeal of the assignment of a 30 percent disability rating for GERD and the effective date of May 13, 2011, for the grant of service connection for GERD.  In October 2016, the RO certified these issues for appeal.  Thus, these issues are before the Board at this time.

An October 2015 VA examination report reflects that the examiner diagnosed not only GERD but also another esophageal disability, esophageal stricture versus achalasia.  The diagnosis of esophageal stricture versus achalasia was based on an esophagram.  The examiner opined that it is likely that the findings on esophagram reflect a condition incurred during active military service.  A March 2016 VA esophagogastroduodenoscopy (EGD) revealed benign-appearing esophageal stenosis.  In light of the evidence of another esophageal disability and medical evidence linking that disability to service, the grant of service connection for GERD was not a complete grant of the issue of entitlement to service connection for GERD and stomach problems because there was more than one diagnosed disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue of entitlement to service connection for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis, remains pending and is before the Board at this time.  In light of the decision below, the Veteran is not prejudiced by the Board's adjudication of the issue of entitlement to service connection for an esophageal disorder other than GERD.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the issues are as stated on the first page of this decision.

In August 2016, a Veterans Law Judge granted a 90-day extension for the Veteran and his counsel to submit additional evidence.  That 90-day period has expired.

In November 2016, the Veteran's then counsel waived initial consideration by the agency of original jurisdiction (AOJ) of evidence submitted by him.  In May 2017, the Veteran's current counsel waived initial consideration by the AOJ of VA treatment records obtained by the RO since an October 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for a cervical spine disorder and a chronic acquired psychiatric disorder and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran filed a claim of entitlement to service connection for chronic gastroenteritis on May 13, 2011.

2.  The weight of evidence is against a finding that a formal claim, an informal claim, or a written intent to file a claim of entitlement to service connection for GERD was presented to VA prior to May 13, 2011.

3.  The weight of evidence shows that the esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis, is related to the in-service dyspepsia in 1988.

4.  The weight of evidence is against findings that the Veteran currently has bronchitis, that the Veteran had a chronic lower respiratory disorder in service, and that the Veteran's current asthma is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 13, 2011, for the grant of service connection for GERD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2016); 38 C.F.R. §§ 3.155, 3.157 (2014).

2.  An esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  A lower respiratory disorder, to include bronchitis and asthma, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated May 31, 2011; July 6, 2015; and August 10, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained the service treatment records, military retiree treatment records, and VA treatment records, to include additional VA treatment records pursuant to the June 2015 remand.  

Pursuant to the Board's remand, the Veteran underwent VA examinations in October 2015 and the examiner rendered medical nexus opinions.  The Board notes that the October 2015 VA examination reports provide sufficient clinical findings as well as sufficient medical opinions so as to allow the Board to determine whether the esophageal and lower respiratory disorders are related to active service.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.  

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Earlier effective date

Governing law and regulations

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim for entitlement to service connection for GERD was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Analysis

VA granted service connection GERD effective May 13, 2011, on the basis that the Veteran's initial claim of entitlement to service connection for chronic gastroenteritis, which was interpreted as a claim of entitlement to service connection for GERD, was received by VA on May 13, 2011.  The Veteran was discharged from active duty in January 1995. 

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim of service connection for a gastrointestinal disorder, to include GERD, was presented between January 1995 and May 13, 2011.  Neither the Veteran nor her counsel has identified any document dated prior to May 13, 2011, indicating an intent to claim service connection for a gastrointestinal disorder, to include GERD.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than May 13, 2011, for the grant of service connection for GERD is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Service connection 

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bronchitis and asthma are not chronic conditions under 38 C.F.R. § 3.309.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Esophageal disorder

An October 2015 VA examination report reflects that the examiner diagnosed esophageal stricture versus achalasia.  The diagnosis of esophageal stricture versus achalasia was based on an esophagram showing a smooth narrowing at the gastroesophageal junction that was possibly a stricture versus achalasia.  A November 2015VA esophagogastroduodenoscopy (EGD) revealed a normal esophagus.  A March 2016 VA EGD, however, revealed benign-appearing esophageal stenosis at the lower third of the esophagus.  Therefore, Hickson element (1), current disability, is established.

The Veteran's service treatment records show that in August 1988 the Veteran was hospitalized for vomiting.  An August 1988 upper gastrointestinal (UGI) series revealed that the esophagus appeared anatomically and physiologically normal except for minimal reflux.  The discharge diagnosis was probable viral gastroenteritis.  In October 1990 and June 1991, the Veteran was treated for gastroenteritis.  Thus, Hickson element (2) as to injury or disease is established.  

As to Hickson element (3), medical nexus evidence, the October 2015 VA examiner opined that it is at least as likely as not that the Veteran's current gastrointestinal disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that since 1988 the Veteran has had symptoms of dyspepsia consistent with GERD and/or another gastrointestinal disorder.  The examiner stated that the findings on esophagram are compatible with the symptoms that the Veteran has consistently had since 1988.  The examiner indicated that the dyspepsia is the current term for a number of upper abdominal conditions, including stricture or achalasia, and that it is often not possible to differentiate among these conditions or make an accurate diagnosis without further testing, including esophageal imaging and an EGD.  The examiner concluded that it is likely (greater than a 50 percent probability) that the findings on esophagram reflect a condition incurred during active military service.  Hence, Hickson element (3) is met.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Lower respiratory disorder

The Veteran argues that her current lower respiratory disorder is related to difficulty breathing in service

The October 2015 VA examination report shows a diagnosis of asthma.  Therefore, Hickson element (1), current disability, as to asthma is established.

The Veteran filed her claim in May 2011.  2006 military retiree treatment records reflect a diagnosis of bronchitis that was described as acute in nature.  Subsequent treatment records, to include VA treatment records dated in or after May 2011, do not show a diagnosis of either acute or chronic bronchitis.  Moreover, the October 2015 VA examiner did not render a current diagnosis of bronchitis.  Hence, Hickson element (1), current disability, as to bronchitis is not satisfied.  Nonetheless, the October 2015 VA examiner did address whether any bronchitis was related to active service and that opinion will be discussed below.

The Veteran's service treatment records show that in February 1991 she was treated for an acute upper respiratory infection that was viral in nature.  In September 1991 she was treated for bronchitis that was possibly viral in nature.  In October 1994, she was treated for an upper respiratory infection.  At her December 1994 separation examination, she denied any history of asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  The lungs were normal on physical examination.  Thus, Hickson element (2) as to injury or disease is established.  

As to Hickson element (3), medical nexus evidence, the October 2015 VA examiner opined that it is less likely than not that the respiratory disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that this is unlikely (less than a 50 percent probability) that the Veteran has current asthma or bronchitis that arose during service or is otherwise related to service.  

The October 2015 VA examiner noted that the Veteran's complaint of having difficulty breathing during service when she was around dust, when she ran, and when she was pregnant.  The examiner noted that service treatment records show that she was treated for bronchitis in 1991.  The examiner also stated that service treatment records do not reveal that she was treated for respiratory symptoms at the times she reports having difficulty breathing.  The examiner noted that there was no record in the service treatment records, to include the separation examination, of a diagnosis of asthma being made while on active duty.  The examiner added that the Veteran did not claim that she had asthma at her separation examination.  

The October 2015 VA examiner stated that the evidence does not support a diagnosis of asthma or reactive airway disease during military service.  The examiner noted that mild intermittent asthma was first diagnosed and treated in 2011.  The examiner stated that it is unlikely that a person with asthma would not have had symptoms between 1995 and 2011 and that the diagnosis of asthma would not have been made until 2011.  The examiner concluded that the asthma is unlikely (less than a 50 percent probability) to have arisen during service or is otherwise related to service.

The October 2015 VA examination report reflects that the Veteran has claimed continuity of respiratory symptomatology since active service.  Bronchitis and asthma are not chronic conditions under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current respiratory diagnosis and service in this case.

By claiming continuity of symptomatology, the Veteran has in essence related her current diagnosis of asthma and prior diagnosis of bronchitis to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between asthma and bronchitis to the in-service respiratory symptomatology and the in-service episode of bronchitis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against findings that the Veteran currently has bronchitis, that the Veteran had a chronic lower respiratory disorder in service, and that the Veteran's current asthma is related to active service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date earlier than May 13, 2011, for the grant of service connection for GERD is denied.

Entitlement to service connection for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis, is granted.

Entitlement to service connection for a chronic lower respiratory disorder, to include asthma and bronchitis, is denied.





REMAND

As for the cervical spine disorder, the October 2015 VA examiner opined that it is unlikely that the Veteran's in-service motor vehicle accident caused her current cervical spine pathology.  The examiner's opinion was based in part on service treatment records showing no evidence of cervical/neck pathology or complaints due to cervical/neck pathology.  The Veteran's service treatment records, however, show that in July 1990 she did complain of her neck being sore and having a throbbing pain following the motor vehicle accident.  Therefore, the VA medical opinion is inadequate and an addendum is necessary.

With regard to the psychiatric disorder, in a November 2016 statement, the Veteran's former counsel notes that the VA examiner who prepared the August 2015 medical opinion did not address whether the Veteran's psychiatric disorder is secondary to the now-service-connected GERD.  In light of the grants of service connection for gastrointestinal disorders as well as the conflicting medical evidence, another VA examination is necessary.

38 C.F.R. §§ 4.113 and 4.114 do not specifically preclude rating stricture of the esophagus and GERD as separate disabilities.  See 38 C.F.R. § 4.113, 4.114, Diagnostic Codes 7203, 7346 (2016).  That said, the symptom of dysphagia could be rated under either Diagnostic Code 7203 or 7346 and to rate that symptom under both diagnostic codes would be violate the fundamental principle rated to pyramiding.  38 C.F.R. § 4.14 (2016).  The issue of entitlement to an increased rating for GERD is inextricably intertwined with the issue of an assignment of a disability rating for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis.  Therefore, appellate review of the issue of entitlement to an increased rating for GERD must be deferred pending the adjudication of the assignment of a disability rating for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be reviewed by the October 2015 VA examiner for preparation of an addendum to the examination report regarding the nature of the cervical spine disorder.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if the October 2015 VA examiner or the new medical professional deems it necessary.  With consideration of the service treatment records showing that in July 1990 she complained of her neck being sore and having a throbbing pain following the motor vehicle accident, the October 2015 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current cervical spine disorder is related to active service, to include the in-service motor vehicle accident.  

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the October 2015 VA examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and extent of her psychiatric disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of her pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should accept as credible that the Veteran was sexually assaulted in service while on a ladder and that she then fell from the ladder and injured her right ankle, and the examiner should accept as credible the Veteran's reporting of the difficulty of delivering and raising her special-needs child during service.

For every current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability is related to active service.

For every current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by:

(a) her service-connected tinnitus;

(b)  her service-connected cesarean section scar; 

(c)  her service-connected right ankle peroneal tendinopathy; and/or

(d) her service-connected gastroesophageal reflux disease and an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis.

If the examiner finds that any current acquired psychiatric disorder was aggravated by her service-connected disabilit(ies), then he/she should specify the baseline level of disability of the acquired psychiatric disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disabilit(ies).

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  The AOJ should adjudicate the issue of the assignment of a disability rating for an esophageal disorder other than GERD, diagnosed as possible stricture or achalasia and as esophageal stenosis.

4.  After the development above is completed, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


